Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “a guide rail comprising at least one linear guide slot... movable along the at least one linear guide slot”; in claim 15, the recitations of “an end portion of the sliding body, facing towards the support body, is provided with a stud extending in a direction parallel to a longitudinal direction of the elongated mounting bar towards the intermediate portion thereof, the stud being arranged to be received in an interior of the spring, which is formed as a helical compression spring, and wherein the stud is provided with a frusto-conical outer end portion, and the support body has a socket arranged to receive the stud”; in claim 21, the recitations of “wherein the SMA wire is arranged to extend from a first one of the two stationary contacts along the elongated mounting bar to a first connector which is incorporated in the sliding body and to which the SMA wire is connected, from there extends to turn around in a 180 degrees curve to a second connector which is incorporated in the sliding body next to the first connector and to which the SMA wire is connected, and from there back along the elongated mounting bar to a second one of the two stationary contacts”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 15, 21, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 15, 21, and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, JPS 61103081 (Sogabe), that discloses the overall system (note the 103 rejection in the previous Office Action) without the recitation noted above.  It would not have been obvious to modify Sogabe to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
9/6/2022